Citation Nr: 0730189	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred at Lee Memorial Hospital 
and Tampa Memorial Hospital from May 22, 2005 to June 28, 
2005.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to January 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida, that 
determined the veteran was not entitled to payment or 
reimbursement for the cost of private medical expenses.

It is noted that the veteran's episodes of care were from 
April 15, 2005 to May 5, 2005, at Lee Memorial Hospital, from 
May 5, 2005 to May 8, 2005 at Tampa General Hospital, and 
from May 8, 2005 to June 28, 2005, at Lee Memorial Hospital.  
A review of the record reveals that the veteran's claim from 
April 15, 2005 to April 21, 2005 was approved, but 
reimbursement payment for the care provided thereafter was 
denied.  Although on notice of disagreement received in 
October 2005, the veteran expressed disagreement with the 
denial of medical care provided on May 8, 2005, from the 
totality of his statement, he appears to disagree with the 
denial of reimbursement from all medical expenses incurred.  
Given the foregoing procedural development and the veteran's 
contentions, the issue on appeal is as stated on the title 
page.  See also June 2006 VA Form 646.

The appeal is being REMANDED to the VAMC.  VA will notify the 
veteran if further action is required.


REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2006, the veteran indicated that he 
wanted to have a Board hearing at the RO.  A Board hearing 
was scheduled for July 30, 2007; however, the veteran stated 
in his September 2007 personal statement that the hearing was 
cancelled due to his lack of representation for the hearing.  
The veteran explained that he received two letters from the 
Veterans of Foreign Wars (VFW) service organization in July 
2007.  The first letter notified him of his contact person 
and the hearing date, and the second letter indicated that 
VFW could not represent him and his name had been removed 
from the hearing list.  In the September 2007 personal 
statement, the veteran indicated that he was advised to 
request that the travel board hearing be rescheduled and that 
he was told that the initial hearing had been cancelled.  

It is noted that in a July 2007 statement, VFW indicated that 
the veteran never elected VFW as his representative and 
requested to be removed from the hearing list.  The statement 
explained that the veteran's claims file has several 
indications of the Florida Department of Veterans Affairs 
(FDVA) as his representative in connection with his claim.  
It was also requested that FDVA be contacted for possible 
representation of the veteran.  However, it does not appear 
that any further action was taken in this regard and 
documentation of the veteran's appointment of a 
representative is not contained in the claims folder.  

Although the Board acknowledges that the veteran's September 
2007 request was not received within 15 days of the 
originally scheduled hearing date, the record sufficiently 
reflects that the veteran was in contact with the VFW service 
organization and was told that his hearing had been 
cancelled.  It also clearly reflects that VFW informed VA 
that it was not the proper representative and requested 
follow up action on the veteran's behalf.  It is unclear if 
such follow up action was accomplished however.  Given the 
apparent confusion with regard to the veteran's 
representation status and whether he should have appeared for 
the scheduled hearing, the Board finds that the motion for a 
new hearing was timely filed and that good cause has been 
shown for the veteran's failure to appear at the July 30, 
2007 hearing.  Thus, the motion to reschedule the hearing has 
been granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2007).  

On remand, an attempt to obtain a complete VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative should be made.  

In order to afford the veteran every due process 
consideration, especially with regard to obtaining 
representation and presenting argument before the Board, this 
case is REMANDED for the following action:

1.  If available, obtain the veteran's VA 
Form 21-22 appointing FDVA as his 
representative and associate it with the 
claims file.  If no such form exists, 
provide a VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, to the veteran 
and ask him to complete and submit the 
form for the appointment an authorized 
representative.  

2.  Schedule the veteran for a travel 
board hearing at the RO in St. 
Petersburg, Florida.  The veteran and his 
representative, if any, should be 
notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


